DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4, 7, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a parallel wet-dry cooling tower” which is indefinite as it is unclear what “parallel” or “wet-dry” refers to. For examining purposes the claim will be interpreted under its merits. 
The term “about” in claims 7, 11, and 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes the claims will be interpreted under their merits.
c.	Claim 12 recites “such as a such as a building HVAC system, data center cooling system, or other industrial cooling system” in lines 3-4, which is unclear as whether the limitations following “such as” are positively recited. For examining purposes they will be interpreted as now being positively recited. 
d.	Claims 13-16 are rejected to on the basis of their dependency on claim 12. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-6, 8-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JPS6169684U (“JPS6169684U”) in view of Herrmann (European Patent Publication EP2192372A2, “Herrmann”).

Regarding claim 1, JPS6169684U discloses a heat exchanger (fig 1) comprising: 
a plurality of tubes (see annotated fig 1 below) in a parallel arrangement; 
said tubes connected at each end to fluid headers (see annotated fig 1 below) to form a coil bundle; 
at least one said coil bundle mounted into an air conducting box (see annotated fig 1 below); 
the air conducting box fitted with a fan (9) to move air across the coil bundle.
However, JPS6169684U does not explicitly disclose wherein said tubes are rectangular or polymer. Herrmann, however, discloses a heat exchanger (fig 1) wherein the tubes (formed by 41-44, fig 5) are rectangular (at least forming channels 47 and 48) and made of polymer (page 6 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for JPS6169684U to provide the tube configuration of Herrmann in order to optimize the heat exchange in the cooling tower. 

    PNG
    media_image1.png
    706
    729
    media_image1.png
    Greyscale

Regarding claim 2, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. JPS6169684U further discloses wherein said coil bundle comprises a closed circuit system configured to operate at atmospheric pressure (via 24, see page 2, lines 39-40 of translation).

Regarding claim 3, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. Hermann further discloses aluminum fins (13, 14, page 4, lines 21-22 of translation) affixed to the rectangular polymer tubes. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for JPS6169684U, as modified, to provide the aluminum fins of Hermann in order to enhance the heat exchange efficiency of the heat exchanger. 

Regarding claim 4, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. JPS6169684U further discloses the heat exchanger being arranged in a parallel path wet-dry cooling tower (1).

Regarding claim 5, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. JPS6169684U, as modified, further discloses an expansion device (24, JPS6169684U) open to atmospheric pressure (page 6 of translation, JPS6169684U) and in fluid communication with said plurality of rectangular polymer tubes (40, Herrmann).

Regarding claim 6, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. JPS6169684U, as modified, further discloses wherein said rectangular polymer tubes (40, Herrmann) each constitute a single channel in an integrated multi-channel tube (fig 5, Herrmann).

Regarding claim 8, JPS6169684U discloses an isolated and atmospheric pressure indirect heat exchange dry cooling tower for the cooling of water that has been heated in a different heat exchanger in which the water is used in an indirect heat exchange to cool a process fluid, the isolated and atmospheric pressure indirect heat exchange dry cooling tower (fig 1) comprising: 
a rectangular housing (see annotated fig 1 below); 
a fan (9) placed adjacent said housing and configured to force or draw air through said housing; 
a tube bundle (see annotated fig 1 below) situated inside said rectangular housing; 
an expansion device (24) in fluid communication with said tube bundle that is open to atmospheric pressure (page 6 of translation); 
said tube bundle comprising an inlet header, an outlet header (see annotated fig 1 below), and a plurality of tubes extending between and in fluid communication with said inlet and outlet headers.
However, JPS6169684U does not explicitly disclose wherein said tubes are rectangular or polymer. Herrmann, however, discloses a heat exchanger (fig 1) wherein the tubes (formed by 41-44, fig 5) are rectangular (at least forming channels 47 and 48) and made of polymer (page 6 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for JPS6169684U to provide the tube configuration of Herrmann in order to optimize the heat exchange in the cooling tower. 

    PNG
    media_image2.png
    706
    729
    media_image2.png
    Greyscale

Regarding claim 9, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. Hermann further discloses aluminum fins (13, 14, page 4, lines 21-22 of translation) affixed to the rectangular polymer tubes. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for JPS6169684U, as modified, to provide the aluminum fins of Hermann in order to enhance the heat exchange efficiency of the heat exchanger.

Regarding claim 10, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. JPS6169684U, as modified, further discloses wherein said rectangular polymer tubes (40, Herrmann) each constitute a single channel in an integrated multi-channel tube (fig 5, Herrmann).

Regarding claim 12, JPS6169684U discloses a system for cooling a process fluid (fig 1) comprising: 
a first indirect heat exchanger (7) configured to receive said process fluid from a cooling system (1) allow indirect heat exchange between said process fluid and a cooling liquid, and return cooled process fluid to said cooling system; 
a second indirect heat exchanger (see annotated fig 1 below) configured to receive said cooling liquid from said first heat exchanger, allow indirect heat exchange between said cooling liquid and atmospheric air (fig 1), and return cooled cooling liquid to said first heat exchanger, wherein said second indirect heat exchanger comprises an isolated and atmospheric pressure indirect heat exchange dry cooling tower comprising: 
a rectangular housing (see annotated fig 1 below); 
a fan (9) placed adjacent said housing and configured to force or draw air through said housing; 
a tube bundle (see annotated fig 1 below) situated inside said rectangular housing; 
an expansion device (24) in fluid communication with said tube bundle that is open to atmospheric pressure (see page 6 of translation); 
said tube bundle comprising an inlet header, an outlet header, and a plurality of  tubes extending between and in fluid communication with said inlet and outlet headers.

Regarding claim 13, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. JPS6169684U further discloses wherein said coil bundle comprises a closed circuit system configured to operate at atmospheric pressure (via 24, see page 2, lines 39-40 of translation).

Regarding claim 14, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. Hermann further discloses aluminum fins (13, 14, page 4, lines 21-22 of translation) affixed to the rectangular polymer tubes. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for JPS6169684U, as modified, to provide the aluminum fins of Hermann in order to enhance the heat exchange efficiency of the heat exchanger. 

Regarding claim 15, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. JPS6169684U, as modified, further discloses wherein said rectangular polymer tubes (40, Herrmann) each constitute a single channel in an integrated multi-channel tube (fig 5, Herrmann).


6.	Claim(s) 7, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS6169684U and Herrmann as applied to claims 1, 8, and 12 above, and further in view of Zalfiris et al. (U.S. Patent Publication No. 2014/0262183, “Zalfiris”).

Regarding claim 7, 11, and 16, the combination of JPS6169684U and Herrmann discloses all previous claim limitations. However, they do not explicitly disclose wherein tube walls of said rectangular polymer tubes have a thickness of about 0.008 inches to about 0.20 inches. Zalfiris, however, discloses a heat exchanger wherein polymer tubes have a thickness of 0.0039 to 0.039 inches (¶0005). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for  JPS6169684U, as modified, to have the thickness of the tubes fall within the range of 0.008 inches to 0.20 inches in order to optimize the heat exchange efficiency of the tubes. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763